767 N.W.2d 422 (2009)
483 Mich. 947
The BEHLER-YOUNG COMPANY, Plaintiff-Appellant,
v.
A.C. BEAUDRY, INC., Donald, A. Beaudry, and Kathleen Beaudry, Defendants, and
Robert L. Pomeroy and Peggy Pomeroy, Defendants-Appellees.
Docket No. 137966. COA No. 277775.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the September 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.